Exhibit 10.1 Exhibit 10.1 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between Alert Merchant Services, Inc., a Florida corporation, (the “Company”), and Rene Morissette(“Employee”) effective as of January 4, 2008 or the actual date Employee first reports for work ("Start Date"). RECITAL The Company desires to employ Employee, and Employee is willing to accept employment by the Company, in each case on the terms and subject to the conditions set forth in this Agreement.NOW, THEREFORE, the parties hereto hereby agree as follows: AGREEMENT 1.
